DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on August 26, 2022.
Claims 1-11 and 13 are pending and claim 12 is allowed.
Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed August 26, 2022, with respect to claims 1-11 and 13 have been fully considered and are persuasive.  The rejection of June 9, 2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a vehicle diagnosis apparatus having a microcomputer  configured to perform a diagnosis of a diagnosis target in accordance with a diagnosis scenario defined by a diagnosis application and determine whether the diagnosis scenario adopted for the diagnosis is appropriate,  wherein: the microcomputer performs a diagnosis in accordance with a diagnosis scenario defined by a new diagnosis application different from a present diagnosis application in response to the microcomputer specifying that a diagnosis scenario adopted in the present diagnosis is not appropriate as recited as a whole together in claim 1 and the remaining structure of claim 10.
The prior art does not anticipate or render obvious a non-transitory computer readable storage medium that stores a vehicle diagnosis program that causes a microcomputer to be a diagnosis target to perform: a present diagnosis procedure that performs a diagnosis of the diagnosis target in accordance with a diagnosis scenario defined by a present diagnosis application; a diagnosis scenario determination procedure that determines whether the diagnosis scenario by the present diagnosis procedure is appropriate; and a new diagnosis procedure that performs a diagnosis in accordance with a diagnosis scenario defined by a new diagnosis scenario different from the present diagnosis application in response to that the diagnosis scenario by the present diagnosis procedure has not been appropriate as recited as a whole together as recited in claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655